 327 NLRB No. 821NOTICE:  This opinion is subject to formal revision before publication in theBoard volumes of NLRB decisions.  Readers are requested to notify the Ex-ecutive Secretary, National Labor Relations Board, Washington, D.C.20570, of any typographical or other formal errors so that corrections canbe included in the bound volumes.P & N Drywall, Inc. and South Jersey RegionalCouncil of Carpenters, United Brotherhood ofCarpenters and Joiners of America, AFLŒCIO.Case 4ŒCAŒ26780January 15, 1999DECISION AND ORDERBY MEMBERS FOX, LIEBMAN, AND HURTGENUpon a charge filed by the Union on January 12, 1998,the Acting General Counsel of the National Labor Rela-tions Board issued a complaint on July 24, 1998, againstP & N Drywall, Inc., the Respondent, alleging that it has
violated Section 8(a)(1) and (5) of the National Labor
Relations Act.  Although properly served copies of the
charge and complaint, the Respondent failed to file an
answer.On December 21, 1998, the General Counsel filed aMotion for Summary Judgment with the Board.  On De-cember 22, 1998, the Board issued an order transferringthe proceeding to the Board and a Notice to Show Causewhy the motion should not be granted.  The Respondentfiled no response.  The allegations in the motion are
therefore undisputed.The National Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Ruling on Motion for Summary JudgmentSections 102.20 and 102.21 of the Board™s Rules andRegulations provide that the allegations in the complaintshall be deemed admitted if an answer is not filed within
14 days from service of the complaint, unless good cause
is shown.  In addition, the complaint affirmatively notesthat unless an answer is filed within 14 days of service,all the allegations in the complaint will be considered
admitted.  Further, the undisputed allegations in the Mo-tion for Summary Judgment disclose that the Region, byletter dated December 3, 1998, notified the Respondent
that unless an answer were received by December 10,
1998, a Motion for Summary Judgment would be filed.In the absence of good cause being shown for the fail-ure to file a timely answer, we grant the General Coun-sel™s Motion for Summary Judgment.On the entire record, the Board makes the followingFINDINGS OF FACTI.  JURISDICTIONAt all material times, the Respondent, a New Jerseycorporation, with an office at 109 Huntington Drive,Hammonton, New Jersey, has been engaged as a drywall
installation contractor in the construction industry.  Dur-ing the 12-month period preceding the issuance of thecomplaint, the Respondent, in conducting its businessoperations described above, provided services valued inexcess of $50,000 outside the State of New Jersey.  We
find that the Respondent is an employer engaged in
commerce within the meaning of Section 2(2), (6), and
(7) of the Act and that the Union is a labor organizationwithin the meaning of Section 2(5) of the Act.II.  ALLEGED UNFAIR LABOR PRACTICESThe following employees of the Respondent (the unit)constitute a unit appropriate for the purposes of collec-tive bargaining within the meaning of Section 9(b) of theAct:All Journeymen Carpenters, Millwrights and Lathersand all of their apprentices, trainees and foremen em-ployed by Respondent on construction projects withinthe trade-line jurisdiction of the Union, excluding
guards and Supervisors as defined in the Act.  The
trade-line jurisdiction of the Union encompasses work
performed in the following counties located in the State
of New Jersey; Atlantic, Burlington, Camden, Cape
May, Cumberland, Gloucester and Salem.At all material times, the Respondent, an employer en-gaged in the construction industry as described above,has been a party to the collective-bargaining agreement
(the Agreement) between the Building Contractors Asso-ciation of New Jersey and the Union, effective by itsterms from May 1, 1997, through April 30, 2000.  Pursu-ant to the Agreement, the Respondent has recognized theUnion as the exclusive collective-bargaining representa-tive of the unit without regard to whether the majoritystatus of the Union has ever been established under the
provisions of Section 9(a) of the Act.At all material times since at least May 1, 1997, theUnion has been the limited exclusive collective-bargain-ing representative of the unit.On about October 15, 1997, the Union, by letter ad-dressed to the Respondent™s president, Joseph Nunes (acopy of this request was attached to the complaint as
Exh. A), requested that the Respondent furnish the Union
with 79 items of information concerning the Respon-dent™s affiliation with, and relation to, an entity known asPat™s Drywall.The information requested by the Union, describedabove, is necessary for, and relevant to, the Union™s per-formance of its duties as the limited exclusive collective-bargaining agent of the unit.Since about October 15, 1997, the Respondent hasfailed and refused to furnish the Union with the informa-tion requested by it as described above.CONCLUSION OF LAWBy the acts and conduct described above, the Respon-dent has been failing and refusing to bargain collectivelywith the limited exclusive collective-bargaining repre-sentative of its employees, and has thereby engaged in DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD2unfair labor practices affecting commerce within themeaning of Section 8(a)(5) and (1) and Section 2(6) and
(7) of the Act.REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices, we shall order it to cease anddesist and to take certain affirmative action designed to
effectuate the policies of the Act.  Specifically, having
found that the Respondent has failed and refused to fur-nish the requested information to the Union which isnecessary for and relevant to the performance of its du-ties as the limited exclusive collective-bargaining repre-sentative of the unit employees, we shall order the Re-spondent to furnish the information requested to the Un-ion.ORDERThe National Labor Relations Board orders that theRespondent, P & N Drywall, Inc., Hammonton, NewJersey, its officers, agents, successors, and assigns, shall1.Cease and desist from(a) Failing and refusing to furnish South Jersey Re-gional Council of Carpenters, United Brotherhood ofCarpenters and Joiners of America, AFLŒCIO, with the
requested information that is relevant to and necessary
for the performance of its duties as the limited exclusive
collective-bargaining representative of the employees in
the following unit:All Journeymen Carpenters, Millwrights and Lathersand all of their apprentices, trainees and foremen em-ployed by Respondent on construction projects withinthe trade-line jurisdiction of the Union, excluding
guards and Supervisors as defined in the Act.  The
trade-line jurisdiction of the Union encompasses work
performed in the following counties located in the State
of New Jersey; Atlantic, Burlington, Camden, Cape
May, Cumberland, Gloucester and Salem.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Furnish the Union the information it requested onOctober 15, 1997, which is relevant to and necessary forits role as the limited exclusive collective-bargainingrepresentative of the unit.(b) Within 14 days after service by the Region, post atits facility in Hammonton, New Jersey, copies of theattached notice marked ﬁAppendix.ﬂ1 Copies of the no-                                                       1 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading ﬁPosted by Order of the Na-tional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board.ﬂtice, on forms provided by the Regional Director for Re-gion 4, after being signed by the Respondent™s author-ized representative, shall be posted by the Respondentand maintained for 60 consecutive days in conspicuous
places including all places where notices to employeesare customarily posted.  Reasonable steps shall be takenby the Respondent to ensure that the notices are not al-tered, defaced, or covered by any other material.  In theevent that, during the pendency of these proceedings, the
Respondent has gone out of business or closed the facil-ity involved in these proceedings, the Respondent shallduplicate and mail, at its own expense, a copy of the no-tice to all current employees and former employees em-ployed by the Respondent at any time since October 15,1997.(c) Within 21 days after service by the Region, filewith the Regional Director a sworn certification of a re-sponsible official on a form provided by the Region at-testing to the steps that the Respondent has taken tocomply.
   Dated, Washington, D.C.   January 15, 1999Sarah M. Fox,                                 MemberWilma B. Liebman,                        MemberPeter J. Hurtgen,                             Member (SEAL)          NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us topost and abide by this notice.WE WILL NOT  fail and refuse to furnish South JerseyRegional Council of Carpenters, United Brotherhood ofCarpenters and Joiners of America, AFLŒCIO, with the
requested information that is relevant to and necessary
for the performance of its duties as the limited exclusive
collective bargaining representative of the employees in
the following unit:All Journeymen Carpenters, Millwrights and Lathersand all of their apprentices, trainees and foremen em-ployed by us on construction projects within the trade- P & N DRYWALL, INC.3line jurisdiction of the Union, excluding guards andSupervisors as defined in the Act.  The trade-line juris-diction of the Union encompasses work performed inthe following counties located in the State of New Jer-sey; Atlantic, Burlington, Camden, Cape May, Cum-berland, Gloucester and Salem.WE WILL NOT in any like or related manner interferewith, restrain, or coerce you in the exercise of the rightsguaranteed you by Section 7 of the Act.WE WILL furnish the Union the information it requestedon October 15, 1997, which is relevant to and necessaryfor its role as the limited exclusive collective-bargainingrepresentative of the unit.P & N DRYWALL, INC.